DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "first and second inner layer portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is therefore unclear what portions the claim is referring to. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWON et al (US 20200035416) in view of LEE et al (US 20160126014).
Regarding claim 1, KWON teaches a multilayer ceramic capacitor (Fig. 1, 1) comprising: a multilayer body (Fig. 1, 110) including a plurality of dielectric layers (Fig. 3, 111) and a plurality of internal electrode layers (Fig. 3, 121/122) alternately stacked in a layer stacking direction (Fig. 3, up and down), and including a first major surface and a second major surface (Fig. 3, top and bottom) opposite to each other in the layer stacking direction (Fig. 3), a first side surface and a second side surface (Fig. 2, left and right surfaces) opposite to each other in a widthwise direction (Fig. 2, left to right) orthogonal or substantially orthogonal to the layer stacking direction (Fig. 2), and a first end surface and a second end surface (Fig. 3, left and right surfaces) opposite to each other in a lengthwise direction (Fig. 3, left to right) orthogonal or substantially orthogonal to both the layer stacking direction and the widthwise direction (Fig. 1, T-stacking/ W-width/ L-length); a first external electrode (Fig. 3, 131) provided on the first end surface; and a second external electrode (Fig. 3, 132) provided on the second end surface; wherein the plurality of internal electrode layers include a first internal electrode layer electrically connected to the first external electrode (Fig. 3, 121/131) and a second internal electrode layer electrically connected to the second external electrode (Fig. 3, 122/132); the multilayer body includes an inner layer portion (Fig. 3, between 114/115) in which the first and second internal electrode layers include portions, respectively, facing each other and stacked in the layer stacking direction to provide a capacitance (Fig. 3), a first outer layer portion (Fig. 3, 114) located on a side of the inner layer portion closer to the first major surface in the layer stacking direction (Fig. 3), a second outer layer portion (Fig. 3, 115) located on a side of the inner layer portion closer to the second major surface in the layer stacking direction (Fig. 3), a first side margin portion (Fig. 2, 112) located on a side of the inner layer portion closer to the first side surface in the widthwise direction (Fig. 2), and a second side margin 28portion (Fig. 2, 113) located on a side of the inner layer portion closer to the second side surface in the 
However, KWON fails to teach that the first and second side margin portions each have an average amount of grain boundary segregation of Ni larger than that of grain boundary segregation of Ni in the plurality of dielectric layers at a portion located in the inner layer portion.  
LEE teaches that the first and second side margin portions (Fig. 2-3, 112/113) each have an average amount of grain boundary segregation of Ni larger than that of grain boundary segregation of Ni in the plurality of dielectric layers at a portion located in the inner layer portion ([0013-0015] outer layers have nickel oxide while inner layers have non and therefore would have more).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of KWON, in order to reduce the carbon in the outer parts of the ceramic body and therefore increase reliability of the capacitor (LEE [0005]).
Regarding claim 3, KWON, as modified by LEE, further teaches that the first and second outer layer portions each have an average amount of grain boundary segregation of Ni larger than that of grain boundary segregation of Ni in the plurality of dielectric layers at the portion located in the inner layer portion (LEE Fig. 2-3; [0013-0015]).  
Regarding claim 5, KWON, as modified by LEE, further teaches 29the first internal electrode layer includes a first lead portion (Fig. 3, 121 on left end) that is exposed at the first end surface (Fig. 3), and the second internal electrode layer includes a second lead portion (Fig. 3, 122 on right end) that is exposed at the second end surface (Fig. 3).  
Regarding claim 6, KWON, as modified by LEE, further teaches that corners and ridges of the multilayer body are rounded (LEE Fig. 1, rounded corners of 110).  

Regarding claim 8, KWON, as modified by LEE, further teaches that each of the plurality of dielectric layers includes dielectric grains having a perovskite structure including at least Ti ([0030]).  
Regarding claim 9, KWON, as modified by LEE, further teaches that each of the plurality of dielectric layers includes an Mg compound in an amount of about 0.25% mol or less (0-1 mol [0050]).  
Regarding claim 10, KWON, as modified by LEE, further teaches that each of the first and second internal electrode layers includes dielectric grains with a perovskite structure including at least Ti (Fig. 3, dielectric to sides of internal electrodes [0030]).  
Regarding claim 11, KWON, as modified by LEE, further teaches that the first external electrode covers an entirety or substantially an entirety of the first end surface and the second external electrode covers an entirety or substantially an entirety of the second end surface (Fig. 3).  
Regarding claim 12, KWON, as modified by LEE, further teaches that each of the first and second external electrodes includes an underlying electrode layer (Fig. 3, 131/132 [0098-0101]) and a plating layer provided on the underlying electrode layer ([0102-0103]).  
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWON et al (US 20200035416) in view of LEE et al (US 20160126014) in further view of Takeuchi et al (US 2009/0161293).
Regarding claim 13, KWON fails to teach the claim limitations.
Takeuchi teaches that the first external electrode (Fig. 4, 20) includes a plating layer ([0067]) provided directly on the first end surface of the multilayer body (Fig. 4, 2), and the second external electrode (Fig. 4, 9 on other side Fig. 2, 10) includes a plating layer ([0067]) provided directly on the second end surface of the multilayer body (Fig. 2 and 4, 2).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Takeuchi to the invention of KWON, in order to reduce the 
Regarding claim 14, KWON, as modified by LEE and Takeuchi, further teaches that the plating layer of each of the first and second external electrodes includes Cu (Takeuchi [0067]).

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first and second side margin portions each have an average amount of grain boundary segregation of Ni equal to or larger than about three times that of grain boundary segregation of Ni in the plurality of dielectric layers at the portion located in the inner layer portion” in combination with the other claim limitations. 
Regarding claim 3, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first and second outer layer portions each have an average amount of grain boundary segregation of Ni equal to or larger than about three times that of grain boundary segregation of Ni in the plurality of dielectric layers at the portion located in the inner layer portion” in combination with the other claim limitations. 

Additional Relevant Prior Art:
LEE et al (US 20150348712) teaches relevant art in Fig. 2 and 4C.
PARK et al (US 20200135397) teaches relevant art in Fig. 5 and [0081-0083].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848